Citation Nr: 0321029	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a rupture of the right tympanic 
membrane.

3.  Entitlement to service connection for right facial palsy 
with eye involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1972.

The appeal of the hearing loss and ruptured right tympanic 
membrane claims comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The appeal also arises from a February 2002 RO 
rating decision denying service connection for right side 
facial paralysis (palsy) with eye involvement.  

In July 2001, the veteran presented testimony before the 
undersigned at a video conference hearing addressing all 
three issues on appeal.  In September 2001, the Board 
remanded issues of whether new and material evidence had been 
presented to reopen claims of entitlement to service 
connection for bilateral hearing loss and a ruptured right 
tympanic membrane  In December 2002, the Board ordered 
further development by its evidence development unit pursuant 
to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's December 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issues now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of this new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the claims to 
reopen the issues of entitlement to 
service connection for a bilateral 
hearing loss and residuals of a ruptured 
right tympanic membrane; and the issue of 
entitlement to service connection for 
right facial nerve palsy with eye 
involvement, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claims.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


